Citation Nr: 0615352	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  00-18 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a increased rating for PTSD, rated 30 
percent disabling prior to January 22, 2002, and 50 percent 
disabling as of January 22, 2002. 

2.  Entitlement to an increased rating for service-connected 
cephalgia, currently rated 30 percent disabling. 

3.  Entitlement to a increased rating for bilateral hearing 
loss, rated 0 percent disabling prior to January 22, 2002, 
and 10 percent disabling as of January 22, 2002. 

4.  Entitlement to a increased rating for healed fracture of 
the right fibula, rated 0 percent disabling prior to January 
22, 2002, and 10 percent disabling as of January 22, 2002. 

5.  Entitlement to an increased rating for service-connected 
perforation of the tympanic membrane, currently rated 0 
percent disabling. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision from the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied increased ratings for the 
following service-connected disabilities: PTSD, rated 30 
percent disabling; cephalgia, rated 30 percent disabling; 
bilateral hearing loss rated 0 percent disabling; healed 
fracture of the head of the right fibula, rated 0 percent 
disabling; and perforation of the tympanic membrane, rated 0 
percent disabling.  A notice of disagreement was received in 
August 2000.  A statement of the case was issued in August 
2000.  A substantive appeal was received in September 2000.  

In an October 2002 rating decision, the RO granted an 
increased rating of 50 percent for PTSD, effective January 
22, 2002; an increased rating of 10 percent for bilateral 
hearing loss, effective January 22, 2002; and an increased 
rating of 10 percent for healed fracture of the right fibula, 
effective January 22, 2002.  As these grants do not represent 
a total grant of benefits sought on appeal, these claims for 
increase remain before the Board.  AB v. Brown, 6 Vet. App. 
35 (1993).

The issues of entitlement to increased ratings for PTSD, 
cephalgia, bilateral hearing loss, and healed fracture of the 
right fibula are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The veteran is in receipt of the maximum schedular evaluation 
for perforation of the tympanic membrane, and this disability 
is not shown to present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.


CONCLUSION OF LAW

The criteria for a compensable evaluation for perforation of 
the tympanic membrane have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.84, Diagnostic Code 6211 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities and the criteria for 
specific ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  After careful consideration of the evidence, 
any reasonable doubt remaining will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3.  While the veteran's entire 
history is reviewed when making a disability determination, 
38 C.F.R. § 4.1, where service connection has already been 
established, and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The veteran's perforation of the tympanic membrane is 
currently assigned a noncompensable evaluation pursuant to 38 
C.F.R. § 4.87, Diagnostic Code 6211.  A noncompensable 
evaluation is the only, and therefore the maximum, rating 
available under Diagnostic Code 6211.  Consequently, the 
veteran is not entitled to an increased rating for her 
disability under those criteria.  Therefore, a compensable 
evaluation cannot be granted under this Diagnostic Code.

The RO has considered the provisions of 38 C.F.R. § 
3.321(b)(1), and denied an increased rating based on an 
extraschedular evaluation.  The Board also notes that here 
has been no showing that the veteran's service-connected 
perforation of the tympanic membrane has caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the veteran's condition.  In the 
absence of such factors, the Board finds that the 
requirements for an extraschedular evaluation for the 
veteran's perforation of the tympanic membrane under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet App. 218 (1995).  The Board also points out that 
entitlement to an increased rating for bilateral hearing loss 
is being remanded for additional development and 
consideration.  Ratings under that Diagnostic Code will 
encompass any impairment with earnings capacity due to loss 
of hearing.  38 C.F.R. § 4.14 (the evaluation of the same 
disability under various diagnosis, known as pyramiding, is 
to be avoided).  

In conclusion, for these reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 3.102; see also Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).  Thus, the appeal is 
denied.


ORDER

An compensable evaluation for perforation of the tympanic 
membrane is denied.


REMAND

PTSD, Bilateral Hearing Loss, and Healed Fracture of the 
Right Fibula

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for increased ratings, but he was not 
provided with notice of the type of evidence necessary to 
establish an effective date for the disability ratings 
assigned.  This deficiency is particularly important in these 
cases as the RO granted increased ratings but has not 
assigned effective dates for these ratings from the date of 
original application for the claims.  Therefore, these issues 
must be remanded for proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran 
that an effective date for the award of benefits will be 
assigned if an increased rating is awarded, and also includes 
an explanation as to the type of evidence that is needed to 
establish both an earlier effective date for the increases. 

PTSD, Cephalgia, Bilateral Hearing Loss, and Healed Fracture 
of the Right Fibula

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  
Given the veteran's statements as to the worsening of his 
symptoms, that he was last afforded VA examinations in April 
2002, and that most of them indicated that the veteran's 
claims file was not reviewed; the Board finds that additional 
VA examinations of the veteran is warranted.  See Snuffer v. 
Gober, 10 Vet. App. 400, 403 (1997) (holding that a veteran 
was entitled to a new examination after a two year period 
between the last VA examination and the veteran's contention 
that his disability had increased in severity); see also 
Roberts v. Derwinski, 2 Vet. App. 387 (1992) (holding that 
the veteran is entitled to a thorough examination which takes 
into account all relevant background information, including 
prior medical evidence).  

Regarding the veteran's cephalgia, under the provisions of 38 
C.F.R. § 4.124a, Diagnostic Code 8100, migraine with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrants a 50 
percent evaluation.  Migraine with characteristic prostrating 
attacks occurring on an average once a month over last 
several months warrants a 30 percent evaluation.  The latest 
VA examination report noted that the veteran had chronic, 
daily, painful headaches, lasting 30 minutes.  However, the 
examination report did not indicate whether the headaches 
were prostrating, and if so, the frequency of such attacks, 
and whether such attacks were productive of severe economic 
impairment.  .  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and his 
representative a letter with respect to 
the increased rating claims that complies 
with the notification and duty to assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  The letter 
should include notice of the type of 
information necessary to assign an 
effective date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005); Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506.

2.  The veteran should be afforded the 
following :

A.  a PTSD examination.  The report of 
examination should include a detailed 
account of all manifestations of 
psychiatric pathology found to be present, 
referring to the Rating Schedule found at 
38 C.F.R. § 4.130, Diagnostic Code 9411.

B.  a neurologic examination to evaluate 
his cephalgia.  The examiner should report 
the frequency of prostrating attacks, and 
express an opinion as to whether the 
disability causes severe economic 
inadaptability.  

C.  an audiological examination for his 
bilateral hearing loss.

D.  An orthopedic examination for his 
healed fracture of the right fibula.  The 
examiner should note the range of motion 
for the ankle and knee.  Whether there is 
any pain, weakened movement, excess 
fatigability or incoordination on movement 
should be noted, and whether there is 
likely to be additional range of motion 
loss due to any of the following should be 
addressed: (1) pain on use, including 
during flare-ups; (2) weakened movement; 
(3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly limits 
functional ability during flare-ups or 
when each leg is used repeatedly.  All 
limitation of function must be identified.  
If there is no pain, no limitation of 
motion and/or no limitation of function, 
such facts must be noted in the report.

The examiner should also state whether the 
veteran has impairment of either tibia to 
include whether he has nonunion, loose 
motion, knee or ankle disability and the 
severity thereof, or genu recurvatum.

The veteran's VA claims folder must be 
made available to the examiners for review 
in connection with these examinations.

3.  The RO should readjudicate the 
veteran's claims for entitlement to 
increased ratings for PTSD, cephalgia, 
bilateral hearing loss, and healed 
fracture of the right fibula.  If any 
action taken is adverse to the veteran, he 
and his representative should be furnished 
a supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity to 
respond to that supplemental statement of 
the case before the claims are returned to 
the Board, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
LAWRENCE M. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


